Title: From George Washington to the United States Senate, 6 August 1790
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States [New York]August 6th 1790.

Considering the circumstances which prevented the late Commissioners from concluding a Peace with the Creek Nation of Indians, it appeared to me most prudent that all subsequent measures for disposing them to a Treaty should in the first Instance be informal.
I informed you on the 4th Inst: that the adjustment of the Terms of a Treaty with their Chiefs now here, was far advanced—such further Progress has since been made, that I think measures may at present be taken for conducting and concluding that Business in Form. It therefore becomes necessary that a proper Person be appointed and authorized to Treat with these Chiefs, and to conclude a Treaty with them. For this Purpose I nominate to you Henry Knox.

Go: Washington

